Citation Nr: 1229465	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-13 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1944 to January 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at a videoconference Board hearing before a Veterans Law Judge (VLJ) in December 2010.  The VLJ who conducted the December 2010 hearing is no longer with the Board.  The Veteran was apprised of that in July 2010 and notified that he had the option to testify at a hearing in front of the another VLJ who would decide his case.  38 C.F.R. § 20.707, 20.717 (2011).  In a letter dated in July 2012, the Veteran responded that he did not want to have another hearing.  

The Board remanded the issue of entitlement to service connection for a lumbar spine disability in February 2011.  That claim was granted in a February 2012 rating decision.  The Veteran has not appealed the ratings or effective dates assigned for that disability.  Therefore, that represents a complete grant of the appeal and the claim is not longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Recent VA medical records were added to the Veteran's electronic Virtual VA folder.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran's claim of entitlement to service connection for a heart disability was previously remanded by the Board in February 2011 for further development.  The Board finds that the agency of original jurisdiction (AOJ) did not substantially comply with the remand request.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, the Board regrettably must again remand the claim.

The February 2011 remand instructed the RO to contact the Veteran to ascertain whether he had any relevant treatment at a VAMC since discharge from service through 1960.  All pertinent records of any medical treatment for the Veteran's back and heart disorders from the appropriate VAMC dated from 1946 to 1960 were to be obtain and all attempts to secure the records, and any response received, were to be documented in the claims file.  If no records were available, a response to that effect was required and to be documented in the file.

A review of the Veteran's file does not show that the Veteran was asked if he had any relevant treatment at a VAMC dated from 1946 to 1960 nor is there an indication that any records were requested.  Upon remand, the Veteran's VA medical records dating from 1946 to 1960 should be requested.  If the records are not located, a response to that effect is required and should be documented in the file.  As the evidence may be relevant to the issue on appeal, remand is warranted.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Ask the Veteran again whether he had any relevant treatment at a VAMC from discharge through 1960.  If so, obtain all pertinent records of any medical treatment for the Veteran's back and heart disabilities from the appropriate VAMC dated from 1946 to 1960.  All attempts to secure the records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

